I cannot concur in the judgment affirming the action of the trial court in directing a verdict in favor of the defendant.
One of the charges of negligence in the petition is that the defendant, through its agent and servants, represented to the plaintiff, a prospective purchaser, that the automobile in question was in good repair, strongly built, and capable of being operated with safety upon the public highways; that the defendant, through its agent and servants, undertook to demonstrate the qualities of said automobile. The petition charges that said automobile in which the plaintiff was *Page 318 
riding was old, worn and defective; that the left front wheel collapsed and broke down, and that the wheel was made of wooden spokes which were old, weak, and rotted, and which crumbled and broke into fragments; that said defendant knew, or by the exercise of ordinary care should have known, of the defective condition of said automobile; and that the defendant knew, or should have known by the exercise of ordinary care, that it was dangerous to operate said automobile; that the defendant carelessly and negligently allowed same to be driven and demonstrated to the plaintiff as a prospective purchaser thereof.
Then follow several allegations as to the defective condition of the wheel, lack of inspection, and the sending of the automobile out without exercising ordinary care to discover the defective condition of the wheel.
The trial court granted the motion of the defendant for an instructed verdict, on the ground that the person driving the automobile while plaintiff was riding was not the agent. This may be conceded, but it does not affect the case, for the reason that no negligence is shown in the operation of the automobile in the demonstration on the part of the driver, whether she be the agent of the defendant or otherwise. The negligent act lay in defendant's sending out the automobile for demonstration purposes, knowing the purpose for which it was to be used, and knowing that a rotten, defective wheel would cause damage.
The rule as to defective parts has been often stated with reference to manufacturers, to the effect that the manufacturers are liable for injuries resulting from defectively manufactured parts.
We have here an owner of the automobile. While it is true it was a used automobile, the defendant was the owner. The automobile was sent out with authority. If the automobile was sent out by the owner, knowing the purpose for which it was to be used, and *Page 319 
the weak, defective, and rotten wheel was dangerous to life and limb, I see no reason why defendant should not be held for resulting injuries.
Another question may be raised in the case, and that is that the plaintiff failed to show a patent defect, or a defect ascertainable upon inspection. The plaintiff gave testimony to the effect that the wheel, as shown by the breaking of the spokes, was in a rotted condition. One of the witnesses testified that the spokes were broken square off, as if affected by dry rot. This character of proof has always been held sufficient in a manufacturer's case to take the case to the jury.
I believe the law is that a seller of second-hand cars owes a duty to use due care for the safety of a prospective purchaser, and this requires careful inspection to see that the automobile is reasonably safe for the purpose for which it is intended.
The case presents a mixed question of law and fact, and should have gone to the jury under proper instructions.